Title: 15th.
From: Adams, John Quincy
To: 


       After passing the day as usual at the office, Townsend, came spent the evening and supp’d with me. The weather for these three or four days past has been excessive cold; but has moderated greatly this evening.
       After supper I amused myself an hour or two with writing. And I have been reading two or three of Shakespear’s historical plays. I believe I should improve my reading to greater advantage, if I confined myself to one book at a time; but I never can. If a book does not interest me exceedingly it is a task to me to go through it: and I fear for this reason, I shall never get through Gibbon. Indolence, indolence, I fear will be my ruin.
      